REGIONS EQUIPMENT FINANCE

CONTINUING GUARANTY AGREEMENT

(the “Guaranty”)

COMPANIES: TX ENERGY SERVICES, LLC AND C.C. FORBES, LLC

MASTER AGREEMENT

DATED: JUNE 6, 2012 (the “Master Agreement”)

WHEREAS, the undersigned (hereinafter referred to as the “Guarantor”) has agreed
to guarantee the payment of all credit heretofore or hereafter extended and all
advances heretofore or hereafter made by Regions Equipment Finance Corporation
(“REFCO”) and/or Regions Commercial Equipment Finance, LLC (“RCEF”) to TX ENERGY
SERVICES, LLC and C.C. FORBES, LLC (hereinafter referred to individually as a
“Company” and collectively as the “Companies”), and of all other Liabilities (as
hereinafter defined) of the Company to REFCO and/or RCEF (REFCO and RCEF are
hereinafter collectively referred to as “Regions”) under the Master Agreement
referenced above and all Schedules thereto (collectively, the “Agreement”).

NOW, THEREFORE, because the Guarantor will be benefited by the success of the
Companies and in consideration of the premises, the entering into of the
Agreement (as hereinafter defined), in order to induce Regions to extend to the
Companies from time to time such extensions of credit, advances and forbearances
as Regions in its sole discretion may deem prudent and wise; and for other good
and valuable consideration, the adequacy, sufficiency and receipt of which are
hereby acknowledged, the Guarantor agrees as follows: the Guarantor
unconditionally and absolutely hereby guarantees the due and punctual payment to
Regions when and as the same shall become due and payable (whether by
acceleration or otherwise) of the following (collectively, the “Liabilities”):
all indebtedness, obligations and liabilities of the Company to REFCO and/or
RCEF of every kind, character and description whatsoever, direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter
incurred, contracted or arising, joint or several, liquidated or unliquidated
under the Agreement, and regardless whether incurred as maker, drawer, endorser,
surety, guarantor or otherwise, and all other leases or financings entered into
by the Company and Regions under the Agreement, and any and all extensions and
renewals of all or any part of the same.

The Guarantor further agrees that, in the event Regions grants to any Company
one or more extensions or renewals of any of the Liabilities, or any part
thereof, or permits or requires any other modification in any of the terms of
the Liabilities, or any part thereof, in any manner which may be acceptable to
Regions, with or without notice to the Guarantor, this Guaranty shall, and is
hereby made to extend to and cover such extended, renewed or modified
Liabilities, on whatever terms and conditions the same may be extended, renewed
or modified, and without regard to the number of times or the manner in which
the same may have been or shall be extended, renewed or modified.

The Guarantor further agrees (a) to pay any and all of the Liabilities upon
demand at any time after maturity thereof (whether by acceleration or
otherwise), including, without limitation, all rent or periodic payments due
under the Agreement and all other obligations for payments to, or for the
benefit of, Regions under the Agreement; (b) to be bound by all of the terms and
provisions appearing on the face of any instrument or agreement evidencing,
securing, guaranteeing, or executed in connection with any of the Liabilities
and of any renewal instrument or agreement (collectively, the “Documents”)
(including any terms waiving notice and agreeing to pay costs and expenses of
collection in the event of default) just as though the Guarantor had signed such
instrument or agreement; (c) that Regions will not be required first to resort
to any Company or any other maker, endorser, surety or guarantor (Company and
each such company, maker, endorser, surety or guarantor being hereinafter
individually called an “Obligor”) or to the security pledged or granted to
Regions by any instrument or agreement, or otherwise assigned or conveyed to it,
but in case of default in the payment of any of the Liabilities Regions may
forthwith look to the Guarantor for payment under the provisions hereof; and
(d) that Regions’ enforcement of the Guarantor’s obligations hereunder shall not
be stayed or otherwise delayed by any claim (including without limitation, a
counterclaim) that any Obligor may have against Regions.

The Guarantor hereby further agrees that the obligations of the Guarantor
hereunder are absolute, unconditional, present and continuing guaranties of
payment and not of collectibility, and shall not be subject to any counterclaim,
recoupment, set-off, reduction or defense based upon any claim that the
Guarantor may have against any Company, the Obligors or Regions and shall not be
discharged, impaired, modified or otherwise affected by (a) the
unenforceability, non-existence, invalidity or non-perfection of (i) any of the
Liabilities, (ii) any Documents, (iii) any renewal instrument or agreement or
(iv) any lien, pledge, assignment, security interest or conveyance given as
security therefor; (b) any understanding or agreement that any other person,
firm or corporation was or is to execute this Guaranty or any other document
evidencing, guaranteeing or securing the Liabilities, or any part thereof;
(c) Regions’ resort or failure or refusal to resort to any other security or
remedy for the collection of the Liabilities, or any part thereof; (d) the sale,
exchange, release, surrender, or impairment of any collateral or other security
for the Liabilities, or any part thereof; (e) the insolvency or bankruptcy of
any Obligor or the failure of Regions to file a claim against such bankrupt
Obligor for such Obligor’s liability or obligation to Regions; (f) any
modification, amendment, supplement, or change in the status or terms of any of
the Liabilities or any collateral or other security for the Liabilities, or any
part thereof; (g) any default by the Company in payment of any of the
Liabilities; (h) any compromise, settlement, release, discharge, termination,
waiver, or extension of time for payment, performance, or observance of, any
obligation of any Obligor with respect to any of the Liabilities; (i) the
application of any payments, proceeds of collateral or other sums to any of the
Liabilities in such order as Regions may elect; (j) any exercise or non-exercise
of any right, remedy, power, or privilege of Regions with respect to any of the
Liabilities or any collateral or other security therefor; (k) any failure,
omission, delay, or lack of diligence on the part of Regions to enforce, assert,
or exercise any such right, power, privilege, or remedy; (l) any claim
(including, but not limited to, a counterclaim) that any Obligor may have
against Regions; or (m) any other event, circumstance or condition, whether or
not the Guarantor shall have notice or knowledge thereof.

The Guarantor further agrees that it shall not be necessary for Regions to give
the Guarantor notice of or to obtain consent or approval of the Guarantor in
connection with, (a) the making of any advances or any extensions of credit or
the terms thereof, or of any renewal or extension of or other modification with
respect to the Liabilities, or any part thereof; (b) any of the matters
described in clauses (a) through (m) of the preceding paragraph; or (c) Regions’
acceptance of and reliance on this Guaranty. The terms hereof shall inure to the
benefit of the successors and assigns of Regions and shall be binding, jointly
and severally, upon the Guarantor, its successors and assigns.



--------------------------------------------------------------------------------

Neither any failure nor any delay on the part of Regions in exercising any
right, power or privilege under this Guaranty shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise or the exercise of any other right, power or privilege. No
modification, amendment or waiver of any provision of this Guaranty shall be
effective unless in writing and signed by a duly authorized officer of Regions,
and then the same shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

The Guarantor hereby agrees to indemnify and hold Regions harmless against any
loss or expense, including reasonable attorneys’ fees and disbursements, that
may result from any failure of any Obligor to pay any of the Liabilities when
and as due and payable or that may be incurred by or on behalf of Regions in
enforcing payment of any of the Liabilities against any of the Guarantor or any
of the Obligors.

The Guarantors to the extent it now is or hereafter becomes an “insider”, as
defined in 11 U.S.C. §101 (or any amendment or successor thereto or replacement
thereof), of any Company hereby waives and relinquishes all rights (including,
without limitation, rights of subrogation) that the Guarantor now has or
hereafter may have to recover from or be reimbursed by the Companies or the
Companies’ property, or from any person, firm, or corporation that may now or
hereafter have such a right to recover from or be reimbursed by any Company or
the Companies’ property, any amounts paid by the Guarantor to satisfy, in whole
or in part, the Liabilities. The provisions of this paragraph are made for the
express benefit of the Companies as well as Regions and may be enforced
independently by any Company.

The Guarantor further agrees that this Guaranty shall remain in full force and
effect until revoked or terminated by a written instrument, signed by the
Guarantor and delivered to Regions and acknowledged in writing by Regions, and
even after any such revocation or termination, shall be and remain effective as
to any Liabilities then outstanding; and that this Guaranty shall not be
construed as being terminated by payment in full of the Liabilities to Regions,
if, thereafter, in the absence of written revocation or termination by the
Guarantor acknowledged by Regions, the Company obtains or incurs additional or
new Liabilities. Notwithstanding the foregoing sentence, this Guaranty and the
Guarantor’s obligations hereunder shall continue to be effective or be
automatically reinstated, as the case may be, any time payment of all or any
part of the Liabilities is recovered (a “Recovered Payment”) from Regions as a
result of a preference or other claim made under any bankruptcy, insolvency,
dissolution, liquidation, reorganization, receivership, or similar law or
otherwise. The collateral, if any, securing this Guaranty may be held by Regions
until it is satisfied that all time periods during which the payment of all or
any part of the Liabilities may be recovered from Regions as a result of a
preference or other claim under any bankruptcy, insolvency, dissolution,
liquidation, reorganization, receivership, or similar law or otherwise have
elapsed. The Guarantor will notify Regions immediately and in writing if
Guarantor’s mailing address changes.

Any act or circumstance that shall toll any statute of limitations applicable to
the Liabilities, or any of them, shall also toll the statute of limitations
applicable to the Guarantor’s liability for the Liabilities under this Guaranty.

The term “Guarantor” as used herein refers to Forbes Energy Services Ltd. The
Guarantor is prohibited from assigning this Guaranty, or their obligations and
duties hereunder, without the advance written approval of Regions.

This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York. THE GUARANTOR HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY LITIGATION ARISING UNDER THIS GUARANTY. For purposes of any action
or proceeding involving this Guaranty, the Guarantor hereby expressly submits to
the jurisdiction and venue of all federal and state courts located in the State
of New York, New York County, and consents to be served with any process on
paper by registered mail or by personal service within or without said state and
county in accordance with applicable law, provided a reasonable time for
appearance is allowed. The Guarantor, to the fullest extent it may effectively
do so, waives the defense of an inconvenient forum of any such action or
proceeding. Nothing in this paragraph shall affect the right of Regions to serve
legal process in any other manner permitted by law or affect the right of any
party to bring any action or proceeding in the courts of any other jurisdiction.
The provisions of this Guaranty shall be severable and if any provision shall be
invalid, void or unenforceable in whole or in part for any reason, the remaining
provisions shall remain in full force and effect.

This Guaranty and the other Documents contain the entire understanding and
agreement between the Guarantor and Regions with respect to the obligations of
the Guarantor hereunder and supersede any prior agreements, understandings,
promises, and statements with respect to such obligations.

Witness the signature of the undersigned on the day and year first written
above.

NOTICE TO SIGNERS

You are being asked to guarantee all obligations and liabilities of the Company
to Regions, including all future obligations of the Company entered into with
Regions prior to the time you revoke or terminate this Guaranty in writing as
set forth in this Guaranty and including all payment or other performance due
under the Company’s Agreement or Documents with Regions whether or not any
equipment or other personal property leased or financed thereunder is
satisfactory. Think carefully before you do. If the Company doesn’t pay the
obligations, you will have to. Be sure you can afford to pay if you have to, and
that you want to accept this responsibility.

You may have to pay up to the full amount of the obligations if the Company does
not pay. You may also have to pay late fees or collection costs, which increase
this amount.

Regions can collect the obligations from you without first trying to collect
from the Company or any other party. Regions can use the same collection methods
against you that can be used against the Company.

This notice is not part of the contract and does not vary or add to the terms of
the Guaranty.

CAUTION - IT IS IMPORTANT THAT YOU THOROUGHLY READ THIS CONTRACT BEFORE YOU SIGN
IT.



--------------------------------------------------------------------------------

Witness:      Name:    FORBES ENERGY SERVICES LTD.   Elfida Williams    By:   

/s/ L. Melvin Cooper

Printed Name:  

/s/ Elfida Williams

      Authorized Officer     

Title

   SVP & Chief Financial Officer      Tax ID:    98-0581100

Address of Guarantor:

3000 SOUTH BUSINESS HIGHWAY 281

ALICE, TX 78332